No. 3:19-bk-00115        Doc 73     Filed 06/17/21     Entered 06/17/21 13:33:18         Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

In re:                                            )
                                                  )
SCHNAVIA K. MOSESLY,                              )      Case No. 3:19-bk-115
                                                  )
                        Debtor.                   )      Chapter 13

                                             ORDER
         On June 15, 2021, a telephonic hearing was held in the above-styled bankruptcy case to
consider the Debtor’s Motion to Sell Real Estate located at 3332 Yellow Flower Road, Laurel,
Maryland, 20724, for the amount of Three Hundred Thousand Dollars ($300,000.00). The name and
address of the purchaser is Marie J. Lacroix who currently resides at 521 Pickwick Village Way,
Silver Spring, Maryland, 20901.
         There is a first deed of trust on the real estate owed to Community Loan Servicing, LLC, as
servicer for JPMorgan Chase Bank, National Association, in the approximate amount of Two
Hundred, Eighteen Thousand, Three Hundred, Seventy-One Dollars and Forty-Nine Cents
($218,371.49). Upon information and belief, Community Loan Servicing, LLC, as servicer for
JPMorgan Chase Bank, National Association has agreed to accept the amount of Two Hundred,
Fifty-Five Thousand Dollars ($255,000.00). as payment in full of its lien.
         There is a second deed of trust on the real estate owed to Navy Federal Credit Union in the
approximate amount of Fifty Thousand, Two Hundred, Ninety-Five Dollars, and Seventy-Nine
Cents ($50,295.79). Upon information and belief, Navy Federal Credit Union has agreed to accept
the amount of Fifteen Thousand, Eighty-Five Dollars, and Eighty-Two Cents ($15,085.82) as
payment in full of its lien.
         Upon consideration of the argument of counsel and for reasons fully stated on the record, the
court FINDS that the Three Thousand Dollar ($3,000.00) “Cash for Keys” fee is property of the
bankruptcy estate and must be paid to the Chapter 13 Trustee at closing.


                                                  1
No. 3:19-bk-00115       Doc 73      Filed 06/17/21     Entered 06/17/21 13:33:18         Page 2 of 2

      It is accordingly ORDERED as follows:

       The Motion to Sell Real Estate is GRANTED. The Debtor is hereby allowed to sell her real
estate located 3332 Yellow Flower Road, Laurel, Maryland 20724, for the amount of Three Hundred
Thousand Dollars ($300,000.00).
        A.   The costs of the sale including reasonable attorney's fees and realtor fees shall be paid,

             at the closing, to the closing attorney or firm and realtor;

        B.   The Seller's broker shall be paid at the closing a broker commission of two percent

             (2%);

        C.   The Local Listing broker shall be paid at the closing a broker commission of two

             percent (2%);

        D.   The Buyer's broker shall be paid at the closing a broker commission of two percent

             (2%);

        E.   James T. Kratovil shall be paid a fee of $1,500.00 for his efforts in negotiating the

             short sale;

        F.   Community Loan Servicing, LLC, as servicer for JPMorgan Chase Bank, National

             Association, will be paid the amount which it has agreed to accept as payment in full

             of its first deed of trust;

        G.   Navy Federal Credit Union will be paid $15, 085.82 as payment in full of its lien;

        H.   The “Cash for Keys” fee earned by the Debtor shall be remitted to the Chapter 13
             Trustee;
        I.   The closing agent shall mail a copy of the HUD-I settlement statement to the Chapter
             13 Trustee, Helen M. Morris, P.O. Box 8535, South Charleston,           25303;
        J.   In the event there are remaining proceeds, the closing agent shall mail a check to
             the Chapter 13 Trustee, Helen M. Morris, P.O. Box 2207, Memphis, TN, 31801-
             2207.


                                                  2
